        Case 4:20-cv-02088-MWB Document 6 Filed 11/11/20 Page 1 of 1




                                                November 11, 2020
Via ECF
The Honorable Matthew W. Brann
United States District Court
 Middle District of Pennsylvania
United States Courthouse
240 West Third Street, Suite 218
Williamsport, PA 17701

                           Re: Pirkle, et. al. v. Wolf, et. al.
                                  No. 4:20-cv-02088
Dear Judge Brann:

      I am counsel to plaintiffs in the above reference matter. Today, plaintiffs filed
a Motion to Consolidate and to Expedite Case and Discovery (ECF No. 5). I write to
advise the Court that I have served a copy of the Motion on opposing counsel and
requested to their consent. But I have yet to receive a response. We stand ready to
answer any questions the Court may have.

                                                Respectfully submitted,




                                                Wally Zimolong, Esquire
